Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: previously entered claim interpretations under 35 USC 112 are withdrawn. Previously entered claim rejections under 35 USC 112 are withdrawn. Independent amended claim 1 is allowable over the prior art of record. For example, Manabu teaches the use of a heat dissipater (e.g. a heatsink or fins) but does not teach the specific configurations of the heat dissipater with respect to a first and second electric component with varying generations of heat. As independent claim 1 is allowable over the art of record, therefore claims 2-8, depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Steve S TANENBAUM/Examiner, Art Unit 3763